Exhibit 10.1 EXECUTION COPY AGREEMENT AND PLAN OF MERGER Dated as of July 30, 2007 among MAST ACQUISITION LTD., MAST MERGER SUB CORP. and MC SHIPPING INC. TABLE OF CONTENTS Page ARTICLE I THE MERGER 1 SECTION 1.1 The Merger 1 SECTION 1.2 Closing 2 SECTION 1.3 Effective Time 2 SECTION 1.4 Effects of the Merger 2 SECTION 1.5 Articles of Incorporation and Bylaws of the Surviving Corporation 2 SECTION 1.6 Directors and Officers of the Surviving Corporation 2 SECTION 1.7 Conversion of Securities 3 SECTION 1.8 Exchange of Certificates 3 SECTION 1.9 Appraisal Rights 5 ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY 6 SECTION 2.1 Organization and Standing 6 SECTION 2.2 Capitalization 7 SECTION 2.3 Authority; Noncontravention; Voting Requirements 8 SECTION 2.4 Governmental Approvals 9 SECTION 2.5 Company SEC Documents; Financial Statements; Undisclosed Liabilities 9 SECTION 2.6 Absence of Certain Changes 11 SECTION 2.7 Legal Proceedings 11 SECTION 2.8 Compliance With Laws; Permits 11 SECTION 2.9 Proxy Statement 12 SECTION 2.10 Tax Matters 12 SECTION 2.11 Employee Benefits and Labor Matters 13 SECTION 2.12 Contracts 15 SECTION 2.13 Real Estate; Environmental Matters 16 SECTION 2.14 Intellectual Property 17 SECTION 2.15 Insurance 18 SECTION 2.16 Vessels 18 SECTION 2.17 Leases of Ships and Ship Charters 19 SECTION 2.18 Certain Business Relationships with Affiliates 19 SECTION 2.19 Opinion of Financial Advisor 19 SECTION 2.20 Brokers and Other Advisors 20 SECTION 2.21 Management Consideration 20 SECTION 2.22 No Other Representations or Warranties 20 i ARTICLE III REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 20 SECTION 3.1 Organization and Standing 20 SECTION 3.2 Authority; Noncontravention 20 SECTION 3.3 Governmental Approvals 21 SECTION 3.4 Information Supplied 21 SECTION 3.5 Ownership and Operations of Merger Sub 22 SECTION 3.6 Capital Resources 22 SECTION 3.7 Legal Proceedings 22 SECTION 3.8 Brokers and Other Advisors 22 SECTION 3.9 Ownership of Company Common Stock 22 SECTION 3.10 No Reliance 22 ARTICLE IV ADDITIONAL COVENANTS AND AGREEMENTS 23 SECTION 4.1 Conduct of Business 23 SECTION 4.2 Other Offers; Etc 26 SECTION 4.3 Reasonable Best Efforts 30 SECTION 4.4 Proxy Statement 31 SECTION 4.5 Company Shareholders Meeting 32 SECTION 4.6 Public Announcements 33 SECTION 4.7 Access to Information; Confidentiality 33 SECTION 4.8 Notification of Certain Matters 33 SECTION 4.9 Indemnification and Insurance 34 SECTION 4.10 Fees and Expenses 36 SECTION 4.11 Delisting 36 SECTION 4.12 Parent Representation on the Company Board 36 SECTION 4.13 Securityholder Litigation 39 SECTION 4.14 Tax Elections 39 SECTION 4.15 U.S. Federal Income Tax Returns 39 SECTION 4.16 Vessel Charters 39 ARTICLE V CONDITIONS TO THE MERGER 39 SECTION 5.1 Conditions to Each Party's Obligation to Effect the Merger 39 SECTION 5.2 Conditions to the Obligations of Parent and Merger Sub 40 SECTION 5.3 Conditions to the Obligations of the Company 40 SECTION 5.4 Frustration of Closing Conditions 40 ARTICLE VI TERMINATION 41 ii SECTION 6.1 Termination 41 SECTION 6.2 Effect of Termination 42 SECTION 6.3 Termination Fee 42 SECTION 6.4 Acknowledgment 43 ARTICLE VII MISCELLANEOUS 43 SECTION 7.1 Survival of Representations, Warranties and Agreements 43 SECTION 7.2 Amendment or Supplement 43 SECTION 7.3 Extension of Time, Waiver, Etc 43 SECTION 7.4 Assignment 44 SECTION 7.5 Counterparts 44 SECTION 7.6 Entire Agreement; No Third-Party Beneficiaries 44 SECTION 7.7 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial 44 SECTION 7.8 Specific Enforcement 45 SECTION 7.9 Notices 45 SECTION 7.10 Severability 46 SECTION 7.11 Definitions 47 SECTION 7.12 Interpretation 49 iii AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER, dated as of July30, 2007 (this "Agreement"), is among MAST ACQUISITION LTD., a Bermuda exempted limited company organized under the laws of Bermuda ("Parent"), MAST MERGER SUB CORP., a corporation organized under the laws of the Republic of Liberia and a wholly owned Subsidiary of Parent ("Merger Sub"), and MC SHIPPING INC., a corporation organized under the laws of the Republic of Liberia (the "Company").Certain terms used in this Agreement without definition shall have their meanings as defined in Section7.11. WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the Company each deems it advisable that Parent acquire the Company on the terms and subject to the conditions provided for in this Agreement; WHEREAS, in furtherance thereof it is proposed that such acquisition be accomplished by the merger of Merger Sub with and into the Company, with the Company as the surviving corporation, in accordance with the Business Corporation Act of the Republic of Liberia (the "BCAL"), pursuant to which all of the shares of voting common stock, $0.01 par value, of the Company ("Company Common Stock") issued and outstanding (each, a "Share" and, collectively, the "Shares"), other than certain Shares as provided in
